DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Response to Arguments
Applicant argues that the amendment made to the independent claims are in condition for allowance.
In response, the Applicant is herein referred to the new 103 rejection using the Hamilton reference.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2013/0116818) in view of Zonana et al. (US 8,727,180).
Regarding Claim 1, Hamilton discloses a medication dispensing apparatus comprising: a dispensing cap (10) comprising: a partition (16,26) having a partition port formed therethrough for receiving medication; an outlet port (14) for dispensing the medication received; a dispensing disc (18) positioned between the partition port (16,26) and the outlet port (14), having a first surface opposite a second surface and a first cavity extending through the dispensing disc (18) from the first surface to the second surface, the dispensing disc (18) for receiving the medication in the first cavity from the partition port (16,26) and for dispensing the medication from the first cavity to the outlet port (14); 
Although Hamilton does not disclose a motor coupled to the dispensing disc (18) and configured for turning the dispensing disc (18) to position the first cavity relative to the partition port (16,26) to receive the medication and to position the first cavity relative to the outlet port (14) to dispense the medication; and a microcontroller coupled to the motor, it would have been obvious to one having ordinary skill in the art to implement such a configuration since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

	Regarding Claim 2, Hamilton discloses a medication container (12) coupled to the dispensing cap (10) for holding the medication, such that the partition port (16,26) receives the medication from the medication container (12).
Regarding Claim 4, Hamilton discloses a second cavity (34) extending through the dispensing disc (18) from the first surface to the second surface (fig.1), wherein the first cavity (24) has a different size than the second cavity (34).
Regarding Claim 5, Hamilton discloses a second cavity (34) extending through the dispensing disc (18) from the first surface to the second surface (fig.1).
Although Hamilton does not disclose wherein the first cavity (24) has a different shape than the second cavity (34), it would have been very obvious to one of ordinary skill in the art to provide a different shaped cavity since it merely requires routine skill in the art.
Regarding Claim 6, Hamilton does not disclose wherein the motor.

Regarding Claim 7, Hamilton does not disclose wherein the microcontroller (PCB) comprises or is communicably coupled with a timer.
Zonana discloses wherein the microcontroller (PCB) comprises or is communicably coupled with a timer (cam member 2310 is connected to and driven by a motor; C23:L20-microcontroller only permits cam member to dispense at appropriate dispense times), wherein the microcontroller is configured to set the timer for prescribed intervals of time. Therefore, it would have been obvious to one of ordinary skill in the art to provide dispenser of Hamilton with wherein the microcontroller (PCB) comprises or is communicably coupled with a timer in order to implement an automated dispensing mechanism.
Regarding Claim 8, Hamilton does not disclose wherein the microcontroller (PCB) is configured to activate the motor.
Zonana discloses wherein the microcontroller (PCB) is configured to activate the motor (C22:L45-55) to turn or rotate the dispensing disc (2200) to release a prescribed quantity of the medication at the prescribed intervals of time, as indicated by the timer (cam member 2310 is connected to and driven by a motor; C23:L20-25; microcontroller only permits cam member to dispense at appropriate dispense times). Therefore, it would have been obvious to one of ordinary skill in the art to provide dispenser of Hamilton with wherein the microcontroller (PCB) is configured to activate the motor in order to implement an automated dispensing mechanism.

Zonana discloses a notification device (C16:L50-67), wherein the microcontroller (PCB) communicates with the notification device (C16:L50-67) configured to output an alert a user that it is time for a next dose of medication at the prescribed intervals of time (C16:L50- 67), as indicated by the timer (cam member 2310 is connected to and driven by a motor; C23:L20- 25; microcontroller only permits cam member to dispense at appropriate dispense times). Therefore, it would have been obvious to one of ordinary skill in the art to provide dispenser of Hamilton with wherein a notification device, wherein the microcontroller (PCB) communicates with the notification device in order to implement an automated dispensing mechanism.
Regarding Claim 10, Hamilton does not disclose wherein the microcontroller (PCB) is communicably coupled with a data log.
Zonana discloses wherein the microcontroller (PCB) is communicably coupled with a data log (C18:L20-35), wherein the microcontroller is configured to update the data log with status updates including at least one of dispense times and dispense requests that were not prompted by the alert (C18:L20-35). Therefore, it would have been obvious to one of ordinary skill in the art to provide dispenser of Hamilton with wherein the microcontroller (PCB) is communicably coupled with a data log   in order to implement an automated dispensing mechanism.
Regarding Claim 11, Hamilton discloses a medication dispensing apparatus comprising: a medication container (12); a dispensing cap (12) coupled to the medication container (12), the dispensing cap comprising: an partition port (16,26) having a partition port formed through the partition for receiving medication from the medication container (12); an outlet port (14) for dispensing the medication received by the partition port (16,26); a dispensing disc (18) positioned between the partition port (16,26) and outlet port (14), the dispensing disc (18) having a first surface opposite a 
Hamilton does not disclose a motor coupled to the dispensing disc.
Zonana discloses a motor coupled to the dispensing disc and configured (cam member 2310 is connected to a motor; C23:L20-25) for rotating the dispensing disc to align at least a portion of the first cavity with the partition port to receive the medication or with the outlet port to dispense the medication (moving 2200 causes cavity 2211 to move thereby causing 500 to release the medication); and a microcontroller (PCB) coupled to the motor (C22:L45-55), wherein the motor (C22:L45-55) is at least one of manually actuatable (2310) and actuatable via instructions (cam member 2310 is connected to and driven by a motor; C23:L20-25; microcontroller only permits cam member to dispense at appropriate dispense times) provided to the microcontroller (PCB). Therefore, it would have been obvious to one of ordinary skill in the art to provide dispenser of Hamilton with a motor coupled to the dispensing disc and configured for rotating the dispensing disc in order to implement an automated dispensing mechanism.
Although Hamilton does not disclose a motor coupled to the dispensing disc (18) and configured for rotating the dispensing disc (18), it would have been obvious to one having ordinary skill in the art to implement such a configuration since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Regarding Claim 12, Hamilton discloses further comprising a second cavity (34) extending through the dispensing disc (18) from the first surface to the second surface (fig.1), wherein the first cavity (24) has at least one of a different size than the second cavity (34).

Regarding Claim 13, Hamilton does not disclose wherein the microcontroller (PCB) comprises or is communicably coupled with a timer.
Zonana discloses wherein the microcontroller (PCB) comprises or is communicably coupled with a timer (cam member 2310 is connected to and driven by a motor; C23:L20- 25; microcontroller only permits cam member to dispense at appropriate dispense times), wherein the microcontroller (PCB) is configured to set the timer for prescribed intervals of time and to activate the motor (cam member2310 is connected to a motor; C23:L20-25) to rotate the dispensing disc (2200) to release a prescribed quantity of the medication from within the medication container (pill bottle) at the prescribed intervals of time. Therefore, it would have been obvious to one of ordinary skill in the art to provide dispenser of Hamilton with wherein the microcontroller (PCB) comprises or is communicably coupled with a timer in order to implement an automated dispensing mechanism.
Regarding Claim 14, Hamilton does not disclose a notification device, wherein the microcontroller (PCB) communicates with the notification device.
Zonana discloses a notification device (C16:L50-67), wherein the microcontroller (PCB) communicates with the notification device (C16:L50-67) to output an alert to a user that it is time for a next dose of medication at the prescribed intervals of time (C16:L50-67; cam member 2310 is connected to and driven by a motor; C23:L20-25; microcontroller only permits cam member to dispense at appropriate dispense times). Therefore, it would have been obvious to one of ordinary skill in the art to provide dispenser of Hamilton with a notification device, wherein the microcontroller (PCB) communicates with the notification device in order to implement an automated dispensing mechanism.

Zonana discloses wherein the microcontroller (PCB) is communicably coupled with a data log (C18:L20-35), wherein the microcontroller is configured to update the data log with status updates including at least one of dispense times and dispense requests that were not prompted by the alert (C18:L20-35). Therefore, it would have been obvious to one of ordinary skill in the art to provide dispenser of Hamilton with wherein the microcontroller (PCB) is communicably coupled with a data log in order to implement an automated dispensing mechanism.

Regarding Claim 17, Hamilton discloses wherein the medication container (12) has a non-domed top opposite the dispensing cap (10). Although Hamilton does not disclose a domed top, it would have been very obvious to one of ordinary skill in the art to provide a different shaped top, such as a domed top since it merely requires routine skill in the art.
Claims 3,16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2013/0116818) in view of Zonana et al. (US 8,727,180) in view of Moloughney (US 2016/0042150).
Regarding Claim 3, Hamilton in view of Zonana do not disclose wherein the microcontroller is configured to identify refill information based on a quantity of medication that was originally provided to the medication container and how much time has passed or how much of the medication has been dispensed and to output a notification to a user, prescribing clinician, or pharmacy that a refill is coming up or is due.
Moloughney discloses wherein the controller (para.0052) is configured to identify refill information based on a quantity of medication that was originally provided to the medication container and how much time has passed or how much of the medication has been dispensed (para.0020) and to output a notification to a user, prescribing clinician, or pharmacy that a refill is coming up or is due 

Regarding Claim 16, Hamilton in view of Zonana do not disclose wherein the microcontroller is configured to identify refill information based on a quantity of the medication that was originally provided in the medication container and how much time has passed or how much of the medication has been dispensed and to output a notification to a user, prescribing clinician, or pharmacy that a refill is coming up or is due.
Moloughney discloses wherein the controller (para.0052) is configured to identify refill information based on a quantity of the medication that was originally provided in the medication container and how much time has passed or how much of the medication has been dispensed (para.0020) and to output a notification to a user, prescribing clinician, or pharmacy that a refill is coming up or is due (para.0020). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Hamilton in view of Zonana with wherein the microcontroller is configured to identify refill information based on a quantity of the medication that was originally provided in the medication container and how much time has passed or how much of the medication has been dispensed and to output a notification to a user, prescribing clinician, or pharmacy that a refill is coming up or is due simply to have a system and method of locally and remotely controlling and monitoring medication dispensing processes.

Hamilton does not disclose a motor coupled to the dispensing disc.
Zonana discloses a motor (cam member 2310 is connected to a motor; C23:L20-25) coupled to the dispensing disc and configured for rotating the dispensing disc (2200) to align at least a portion of the first cavity with the inlet port to receive the medication or with the outlet port to dispense the medication; a notification device (C16:L50-67); and a microcontroller (PCB) electrically coupled to the motor (C22:L45-55) and the notification device (C16:L50-67), the microcontroller comprising or communicatively coupled with a timer (cam member 2310 is connected to and driven by a motor; C23:L20-25; microcontroller only permits cam member to dispense at appropriate dispense times, thus having a timer) and a data log (C18:L20-35); wherein the motor is at least one of manually actuatable (2310) and actuatable via instructions (cam member 2310 is connected to and driven bya motor; C23:L20-25; microcontroller only permits cam member to dispense at appropriate dispense times) provided to the microcontroller (PCB), wherein the microcontroller (PCB) contains executable instructions to perform the following: set the timer for prescribed intervals of time and to activate the motor to rotate the dispensing disc to release a prescribed quantity of the medication from within the medication container at the prescribed intervals of time, instruct the notification device to output an 


Hamilton does not disclose to identify refill information based on a quantity of the medication that was originally provided in the medication container and how much time has passed or how much of the medication has been dispensed and to output a notification to the user, prescribing clinician, or pharmacy that a refill is coming up or is due.
Moloughney discloses wherein the controller (para.0052) is configured to identify refill information based on a quantity of the medication that was originally provided in the medication container and how much time has passed or how much of the medication has been dispensed (para.0020) and to output a notification to a user, prescribing clinician, or pharmacy that a refill is coming up or is due (para.0020). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Hamilton with to identify refill information based on a quantity of the medication that was originally provided in the medication container and how much time has passed or how much of the medication has been dispensed and to output a notification to a user, prescribing clinician, or pharmacy that a refill is coming up or is due simply to have a system and method of locally and remotely controlling and monitoring medication dispensing processes.
Regarding Claim 19, Hamilton discloses further comprising a second cavity (34) extending through the dispensing disc (18) from the first surface to the second surface (fig.1), wherein the
first cavity (24) has at least one of a different size than the second cavity(34).

Regarding Claim 20, Hamilton discloses wherein the medication container (12) has a non-domed top opposite the dispensing cap (10). Although Hamilton does not disclose a domed top, it would have been very obvious to one of ordinary skill in the art to provide a different shaped top, such as a domed top since it merely requires routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651